DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 28, 2020, is acknowledged.
Claim Objections
Claims 1, 7-8, 26-27, and 29 are objected to because of the following informalities:  These claims each comprise more than one sentence (for example, see the period in the fifth line of claim 1).  Each claim must be limited to one sentence.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “in-vehicle unit” in claims 1, 3, 4, 7, 8, 9, 11, 16, 19, 20, 21, 25, 27, and 29, and “handheld unit” in claims 1, 20, 21, 22, and 23.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 16, 19-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, these indefiniteness rejections all stem from the language in claim 1 (which is incorporated into the other claims via dependency) of “and subsequent related 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-7, 16, and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- integrated parking management for parking identification, parking fee payment and parking status monitoring;
- determine a geographic position of a vehicle;
- determine an available parking space and corresponding parking fee based on the geographic position data received;
- determine validity of a parking status of the vehicle, and report.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to parking management, including parking payment;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages users’ use of parking spaces and enforcement.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; automated; unit; software; portable unit; server; handheld unit:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 3-7, 16, and 19-27, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- global positioning system module (claim 3);
- mobile phone network module (claim 3);
- software module (claim 4);
- display device (claim 4);
- audio device (claim 4);
- database (claims 5, 6);
- automatic (claims 16, 19);
- gateway access communication devices (claim 19);
- RF communication (claim 19);
- wireless communication (claim 20);
- mobile network module (claim 20);
- printed (claim 20);
- scanning device (claim 21);
- recognition system (claim 21);
- switch (claim 25);
- button (claim 25);

The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 7 merely describes data content that is output.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1, 3-7, 16, and 19-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefik, US 20120092191 A1, in view of Agrait, US 20110276370 A1.
As per Claim 1, Stefik discloses:
- an integrated parking management system for automated parking identification, parking fee payment and parking status monitoring (paragraph [0002] (parking; computer-implemented); paragraph [0020] (occupancy monitoring); paragraph [0077] (payment); paragraphs [0140]-[0142] (find parking spot));
- an in-vehicle unit configured to determine a geographic position of a vehicle (paragraph [0047] (on-board navigational device); paragraph [0137] (GPS));
- a software only implementation of the facilities contained of the in-vehicle unit and subsequent related claims (paragraph [0047] (on-board navigational device); paragraph [0064] (software product); paragraph [0137] (GPS));
- a portable version of the in-vehicle unit (paragraph [0047] (smart telephones; on-board navigational device); paragraph [0137] (GPS));
- a parking management server configured to determine an available parking space and corresponding parking fee based on the geographic position data received from the in-vehicle unit (paragraphs [0140]-[0142] (find parking spot; server; closest));
Stefik fails to disclose a handheld unit configured to determine validity of a parking status of the vehicle, and report to the parking management server.  Agrait discloses a handheld unit configured to determine validity of a parking status of the vehicle, and report to the parking management server (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stefik such that the invention includes a handheld 

As per Claim 2, Stefik further discloses a parking beacon configured to sense the vehicle arriving to, exiting from the parking space and to determine a vehicle identification data (paragraph [0047]; paragraph [0053]; paragraph [0062]).

As per Claim 3, Stefik further discloses wherein the in-vehicle unit comprises a global positioning system module and a mobile phone network module for determining the geographic position of the vehicle (paragraph [0047] (on-board navigational device); paragraph [0113]; paragraph [0137] (GPS)).

As per Claim 4, Stefik further discloses wherein the in-vehicle unit comprises a route planning software module providing navigation direction to a chosen parking space or locality advertisement venue through a display device or an audio device or its combination (paragraph [0047]; paragraph [0145]; paragraph [0150]; paragraph [0151]).

As per Claim 5, Stefik further discloses wherein the parking management server comprises a database updated with parking areas in a locality, parking fee, availability status of parking spaces, parking session details, registered user details and payment details (paragraph [0067]; paragraph [0072]; paragraph [0077]; paragraph [0140]; paragraph [0144]).

As per Claim 6, Stefik further discloses wherein the parking management server comprises a database updated with venue places of interest (paragraph [0067]; paragraph [0202]).

As per Claim 7, Stefik further discloses wherein the portable implementation of the in-vehicle unit provides route planning and directions to the chosen destination. The portable in-vehicle unit can be removed from the vehicle, current position relevant directions is provided for the chosen destination. Return to vehicle directions is automatically provided (paragraph [0047]; paragraphs [0127]-[0128]; paragraph [0145]; paragraph [0151]).

As per Claim 27, Steofik further discloses a method for pre-booking and reserving a parking space for a future time. Wherein the parking management server allows the user to enter a parking location and reserves that location for a selected time by providing directions to the pre-booked parking space by the in-vehicle unit (paragraph [0047]; paragraph [0145]; paragraph [0150]; paragraph [0151]).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefik in view of Agrait in further view of Ricci, US 20140306833 A1.
As per Claim 16, the modified Stefik fails to disclose a method for automatically paying municipal toll charge, third party route access charges and congestion zone entry charges using the system, the method comprises: reporting a vehicle position to a parking management server by an in-vehicle unit; identifying a registered third party route access or municipal toll charge locality in the vicinity of the vehicle by the parking management server; notifying zone entry charge to the in-vehicle unit upon entry of the vehicle into a chargeable zone based on user preference; and automatic payment of the zone entry charge or notifying the user to pay the zone entry charge.  Ricci discloses a method for automatically paying municipal toll charge, third party route access charges and congestion zone entry charges using the system, the method comprises: reporting a vehicle position to a parking management server by an in-

As per Claim 19, the modified Stefik fails to disclose polling of compatible chargeable zone gateway access communication devices using onboard RF communication by the in-vehicle unit for determining zone charges; notifying zone entry charge to the in-vehicle unit upon entry of the vehicle into a chargeable zone based on user preferences; and automatic payment of the zone entry charge or notifying the user to pay the zone entry charge.  Ricci further discloses polling of compatible chargeable zone gateway access communication devices using onboard RF communication by the in-vehicle unit for determining zone charges; notifying zone entry charge to the in-vehicle unit upon entry of the vehicle into a chargeable zone based on user preferences; and automatic payment of the zone entry charge or notifying the user to pay the zone entry charge (paragraphs [0777]-[0795]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Stefik such that the invention polls compatible chargeable zone gateway access communication devices using onboard RF communication by the in-vehicle unit for determining zone charges; notifies zone entry charge to the in-vehicle unit upon entry of the vehicle into a chargeable zone based on user preferences; and automatic pays of the zone entry charge or notifying the user to pay the zone entry charge, as disclosed by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee, US 2011/0140927 A1 (method and apparatus for avoiding parking violations).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe